The injured party, Hogue, gave testimony showing that his house was broken into and property taken therefrom; that part of the property was returned to him through the witnesses Phillips and Simmons. Simmons testified that he talked with the appellant shortly after his arrest and obtained from him information which led to the recovery of the stolen property; that appellant told him where the property could be found, and that acting upon this information he did so, delivering it to the owner, who identified it.
Appellant testified that he had nothing to do with breaking into the tailor-shop; that he had purchased the stolen property from one Tillery without notice of the fact that it was stolen.
We have discerned nothing in the record supporting the claim in the motion for rehearing that the conviction was upon the accomplice testimony. The only basis that we have perceived is the statement of the appellant in his testimony that he received the goods from Tillery. The evidence reveals no other connection of Tillery with the transaction. The stolen property was found in the possession of the appellant a very short time after the offense was committed. The burglary was proved by the owner, and the possession of the property recently stolen, unexplained, was sufficient to identify the appellant as the offender. See Branch's Ann. Tex. Penal Code, Sec. 2463; Vernon's Tex.Crim. Stat., Vol. 1, p. 846, note 44. No statement explaining his possession of the stolen property appears to have been made by the appellant at the time of his arrest. The truth of his testimony upon the trial in explanation of such possession was a question of fact for the jury. His defensive theory arising from his testimony was submitted to the jury, and their finding is binding upon this court.
The motion for rehearing is overruled.
Overruled. *Page 71